DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of compound (19) in the reply filed on 26 June 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 29 March 2021 and 1 March 2022 are acknowledged and considered.
Claim Objections
Claims 1, 2, 7, 9, 13, and 20 are objected to because of the following informalities:  in claim 1, a structure of formula (1) contains variables U1, U2, and U3 and the text of the claim recites “U1, U2, and U3”; claim 2, which depends on claim 1, recites variables U1, U2, and U3; in claim 7, the term “heterocyclic groups” should be “heterocyclic group”; in claim 9, variables U1 and U3 are recited in the text; and in claim 13 the text for variables Q1-48 is not subscripted and can be written differently.  
Claim 1 is objected because the claim contains subscripted and non-subscripted notation if U1, U2, and U3.  The notation should be consistent throughout the claim.
Claim 2 recites U1, U2, and U3 and in claim 1, the numbers are subscripted.  The format of the number should be consistent.
Claims 7 and 20 each recite “heterocyclic groups” as one option for a substituent.  Since this group is one group, it is better written as “heterocyclic group”.
Claim 9 recites U1 and U3.  In parent claim 1, U1 and U3 are in the parent structure.  The format of the number should be consistent.
In claim 13 the text “each of other functional groups in Q1 to Q48 is independently selected from one of hydrogen, halogen, alkyl, alkoxy, aryl, aryloxy, and a heterocyclic group” can be rewritten as --each functional group Q1 to Q48 is independently selected from hydrogen, halogen, alkyl, alkoxy, aryl, aryloxy, or a heterocyclic group-- to be more concise and consistent.  In compound (11), Q1-Q48 are present.  For consistency, the variables should be recited the same way in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 does not define variables U1, U2, and U3.  Since claim 13 is independent of claim 1, the definitions of the same variables are not necessarily the same.   Consequently, the process of claim 13 is unclear because these variables do not have clear metes and bounds.  Due to this issue dependent claims 14-20 are unclear as well.
Claims 1, 2, and 9 recite the limitations U1, and U2, and U3.  There is insufficient antecedent basis for this limitation in the claim because a compound of formula (I) contains the variables U1, U2, and U3.  Because the variables recited in the claim are U1, U2, and U3, they do not further define the ring.  This rejection can be corrected by amending each occurrence of U1, U2, and U3 to U1, U2, and U3 to have proper antecedent basis and define the compound with clear metes and bounds.  Since dependent claims 3-8 and 10-12 do not clearly define the compound they are ejected as well.
Claim 13 recites the limitations Q1-Q48.  There is insufficient antecedent basis for this limitation in the claim because a compound of formula (11) contains the variables Q1 through Q48.  Because the variables recited in the claim are Q1-Q48, they do not further define the ring.  This rejection can be corrected by amending each occurrence of Q1-Q48 to Q1-Q48 to have proper antecedent basis and define the compound with clear metes and bounds.
Conclusion
Claims 1-20 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  LUO (Tetrahedron Letters, 2004, 7737-7740) describes compounds IIIa and IIIb (page 7738, scheme 1).  These compounds neither anticipate nor render obvious a compound of claim 1 because there are no double bond bridges in the compounds.

    PNG
    media_image1.png
    206
    613
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699